ORDER

PER CURIAM.
In this consolidated action, Defendant appeals from his conviction of second degree murder, second degree assault, and two counts of armed criminal action, and from the denial of his Rule 29.15 motion. We affirm.
We have reviewed the record and find the claims of error are without merit. An opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose nor precedential value.
Judgment affirmed pursuant to Rules 84.16(b) and 30.25(b).